New EU action plan for Afghanistan and Pakistan (debate)
The next item is the Council and Commission statements on the new EU action plan for Afghanistan and Pakistan.
Madam President, the problems facing Afghanistan and Pakistan are naturally a concern of the whole world. Violent extremism is spreading beyond the region. Drugs that are grown and produced in Afghanistan find their way onto the streets of Europe. One of the driving forces behind our commitment is the need to prevent Afghanistan and Pakistan becoming safe havens for terrorist activity and organised crime. At the same time, of course, we want to help create better countries for the people of Afghanistan and Pakistan to live in.
A lot of attention is focused on Afghanistan. Many of our countries have troops and significant numbers of civil personnel in the country. Turning around the situation in Afghanistan represents a major challenge. Pakistan, too, faces serious challenges. There will be no solution to the conflict in Afghanistan if we do not also get to grips with the situation in Pakistan, and vice versa.
An overall initiative is required. We all need to do more and to do better. In June, the Council asked the Council Secretariat and the Commission to put forward specific recommendations and political priorities to strengthen and enhance our commitment in the region. The result was the EU action plan for strengthening the EU's involvement in Afghanistan and Pakistan. This was adopted in October. I believe that this action plan is a good tool. The basic strategy is already in place. The action plan will allow us to adapt the instruments currently being used to meet our political priorities.
The plan is based on our current commitment and lays down a number of priorities. These are the areas in which we believe EU measures can be most effective. In so doing, we are strengthening our commitment and presenting a united response to the challenges faced by Afghanistan and Pakistan. It also sends out a message to the region that we are prepared to stay the course. The regional perspective is important, which is why the action plan places great emphasis on regional cooperation in particular.
Afghanistan is entering a decisive period. There is no need to discuss the election process further. That is behind us. It left much to be desired and we hope that it will not be repeated. I believe that is also the opinion of the Afghan people. The EU is prepared to support the work that remains to be done, based - among other things - on the recommendations made by the EU's election observers. We hope that a new government will soon be in place. This represents an opportunity to agree on a new agenda and a new concord between the Afghan Government and the international community. President Karzai made a welcome promise of a new start in his inaugural address. We hope that the conference to be held in London shortly will create some momentum.
The EU expects a strong commitment and leadership from President Karzai and his government. Five years with no change is not an option. The focus must now be on ensuring that the Afghan state gradually takes on more responsibility, with the international community adopting a supporting role. By this I do not mean withdrawal. Next year, there will be significantly greater numbers of international personnel in Afghanistan. The US is sending an additional 30 000 personnel to supplement the 68 000 already in the country. Other NATO countries and allies have promised an extra 7 000 personnel at least, in addition to the 38 000 already there.
This military commitment must be matched by civil initiatives. There can be no lasting military withdrawal from Afghanistan unless a civil framework for stability is in place. Effective state institutions, better forms of government, access to basic welfare, the rule of law and a functioning civil state are at least as important as hard security. Nobody would question this. Security, good governance and development must go hand in hand. We are making a long-term commitment to Afghanistan. However, the Afghan people must ensure that it is their own government, not international organisations, that bring about an improvement in living standards. That is the only way for the population to regain trust in their leaders. The international community is there. We will need to do more and to do better. We need to support the process that is under way - the Afghanisation process that is so essential for the country.
That is the core of our action plan. We are strengthening efforts by the EU to improve Afghan capabilities and we are cooperating with the government to promote effective state institutions that can be held responsible, at both local and regional level. We place great importance on the principle of the rule of law, good governance, the fight against corruption and on improving the human rights situation. Agriculture and rural development are a further priority area for Europe. It is very important that the standard of living is increased for the great majority of Afghans who live in rural areas. We are also prepared to support an Afghan-led rehabilitation process for former militants. Those who have taken part in conflict in the past must be offered alternatives. Support for the electoral system will naturally also be high on the agenda.
I would also like to say a few words about Pakistan. Pakistan is a country that has been through major changes in recent years. The 2008 elections re-established democracy and civilian rule. The transition to democracy has been impressive. However, democracy is currently in a fragile and unstable state. At the same time, the Pakistani Taliban has become a real threat to peace and stability in the country. Scarcely a week passes without media reports of further suicide attacks. In the past week, more than 400 people have been killed in attacks carried out by militant groups.
The EU wants to help support Pakistan's civil institutions. It is particularly important to follow up the recommendations made by Michael Gahler, our 2008 election observer. These provide a basic framework for future democracy, electoral reform and institution building. The Pakistani Government knows that this must be done. It must indicate to us the areas in which it wishes to cooperate. The EU will develop the strategic partnership with Pakistan that resulted from the successful special summit in June 2009. We want to strengthen democracy and achieve stability. That is why we are working on the civil state, the fight against terrorism and trade. Naturally, a functioning government that accepts responsibility for its people and demonstrates the leadership required to take the country forward is a central element of this.
In partnership with the government of Pakistan, the EU will support the strengthening of the country's democratic institutions and structures. This will also be brought about through economic development and trade. We welcome the fact that Pakistan is taking greater responsibility for its own security. We expect the country to take the same approach in respect of all forms of terrorism, including militants that use Pakistani territory to launch attacks inside Afghanistan. The government's efforts against the Pakistani Taliban represent a positive move. At the same time, civilians must be protected and international law complied with. The government should also be attentive to the need for humanitarian aid and reconstruction in the areas affected.
We need to take further steps in our operations in Afghanistan and Pakistan. The EU is already making a substantial commitment to the challenges of the region and this will continue. Much has been achieved in both countries - both by the efforts of Afghanistan and Pakistan, and by the international community. Strategies and documents will not in themselves improve the situation. It is now time to put them into action, together with our partners in Afghanistan and Pakistan.
Vice-President designate of the Commission. - Let me start with Afghanistan. We are at an important point in our relations here. Our future support must help build a government that is responsive to the needs and the concerns of the Afghan people. As the situation is volatile, we need to both work with, and to influence, the situation on the ground. That is what the international conferences, which begin with a conference in London next month, are all about.
We are ready to put in more resources. The Commission is raising its development assistance by one third to EUR 200 million. We need these extra resources to repeat the successes, like the extension of the primary health care system to 80% of Afghans - including far better treatment for women and girls - and recent success in turning provinces poppy free. Our Member States have also committed to help get our police training programme up to strength.
But that is all just the start. We need to deliver this as part of a coherent EU contribution within a coordinated international response. This response must have the Afghans working with the UN at the centre of it.
The action plan agreed by the Council in October gives us the opportunity to do this. Together with the US efforts and NATO security operations, it sends a strong message to the region and international community about our commitment. It also, of course, dovetails the priorities set out by President Karzai, particularly in the fields of improved governance and anti-corruption.
The plan confirms that we will continue to place key sectors such as the rule of law and agriculture at the centre of our engagement.
We are already assisting the government to improve the skills of administrators in Kabul. We will now start to roll these skills out across the provinces to help the Afghan people manage their own affairs and ensure the government provides - and is seen to provide - services to them.
The plan sends a message that we will support the integration of insurgents who are ready to respond to President Karzai's call to work with his government.
The European Electoral Observation Mission also presents its report in Kabul today and I would like to pay tribute to Mr Berman and his team for a job well done in extremely difficult circumstances. We will ensure follow up, since it is clear the credibility of the government and the political system rests upon a major overhaul of the electoral system.
Finally on Afghanistan, but perhaps most importantly, we are streamlining our structures on the ground. Member States will align policies with the resources to back them, and I hope to merge the EU Special Representative and the Head of the EU Delegation into a single post as soon as possible. That will help us to build a coherent approach that can serve as a model for elsewhere.
Turning to Pakistan, our overriding concern and interest is that Pakistan should be a stable democracy free from terror and able to join with its neighbours in defence against common threats.
The action plan underlines this and builds on existing commitments made at the June EU-Pakistan Summit, including humanitarian aid, reconstruction support, assistance to the police and judiciary and strengthening democratic institutions and civil society to improve human rights, as well as agreements on trade and socio-economic development. We will continue to support the implementation of the recommendations of the 2008 election observation mission.
The action plan is backed up by a substantial financial resource of just under EUR 500 million from the Commission until 2013, plus a EUR 100 million renewable energy loan from the European Investment Bank, as well as commitments to deepen our trade and political relations. The action plan also specifies intensified dialogue on all these issues and there should be a second summit next year within the Spanish Presidency.
The action plan also makes clear that the European Union will use its expertise in regional integration to help Afghanistan, Pakistan and their neighbours to kick-start economic relations, particularly with India. There will be no overnight solution to current tensions but we must make a start to overcoming distrust. The potential gains from this kind of regional cooperation in terms of trade and investment would dwarf anything we can do as the European Union.
In conclusion, implementation of the plan for Afghanistan and Pakistan is central to our future engagement in these countries. It is a joint endeavour between Member States and the EU institutions and it is the first of its kind, which, if successful, can help shape the international civilian response to crises that have so far largely been defined in military terms.
The action plan amounts to a major commitment not only to Afghanistan and Pakistan, but to south and central Asia as a whole. But we need more than ideas to deliver: we need the right people and the right skills, and they need security in order to work. There must be stronger political engagement by the host governments, and stronger coherence among donors, including internally among Member States.
South Asia faces extremism every day, whether on the battlefield in Helmand or on the streets of Peshawar, Lahore and Rawalpindi. We will not tackle this through military action alone but by helping build a secure and safe environment free from the tensions and inequalities that feed extremism.
Europe has much to offer from our own experience. The action plan provides us with the opportunity to use this experience to help others, and I hope Parliament will support it.
on behalf of the PPE Group. - Madam President, the goal in Afghanistan was to fight the Taliban, who offered a safe haven to al-Qaeda. Afghanistan is no longer a safe haven but the Taliban insurgency has not been defeated because it was proven that victory cannot be achieved by military means alone and that over-reliance on military power by killing insurgents was counterproductive.
The shift in strategy is for the protection of the population, building the Afghan security capacity, facilitating good governance at central, and particularly local, level, and promoting development. In this context, encouragement is needed for an Afghan-led reconciliation process for those layers of Taliban who got on the wrong side due to special circumstances.
The EU Action Plan addresses all these challenges, and the EU can play an important role in non-military areas. However, I would have expected much more emphasis on the issue of narcotics - you mentioned it, Minister - and tougher words of warning on corruption and bad governance.
As for Pakistan: 'yes' to the action plan. Both cases are interconnected, and success on either depends on success on both. Pakistan should be in a position to adequately fight the influx of insurgents from Afghanistan. Finally, diplomacy is needed to avoid the eternal mistrust between India and Pakistan becoming an impediment to overall success.
Madam President, Minister, High Representative, ladies and gentlemen, with this debate, the European Parliament is seeking to contribute to the discussion on the role of Europe within a region that is crucial to the safety and stability of the entire planet.
The new military strategy announced by President Obama, and even more clearly set out in the subsequent statement made by the foreign ministers of ISAF countries, has linked the sending of new troops to the primary aim of protecting the population and strengthening the capabilities of the security forces and the Afghan institutions. This welcome sea change takes into account the pointlessness, I would even go so far as to say the counterproductiveness, of a conventional type of military effort, focusing entirely on repressing Taliban guerrilla action.
However, in order to ensure that this new course is productive and sparks a transition towards a safe, prosperous, stable and therefore self-sufficient Afghanistan, it is very clear that the military dimension of the intervention by the international community must be accompanied by growing commitment on the civil and political front. On the one hand, we must promote economic development and strengthen the institutions, governance and the rule of law and, on the other, we must facilitate the process of internal reconciliation and help to stabilise the situation in Pakistan.
This is where the European Union's place and role lies. Europe has been considerably committed in the region for some time: EUR 1 billion per year in Afghanistan, EUR 300 million in Pakistan, the EUPOL mission, which is doing an invaluable job despite its staffing problems, the international observation mission and also, naturally, the commitment of individual States to the ISAF mission.
Europe's ability to make a substantial difference in the region nevertheless seems to be decidedly low considering the amount of human and financial resources committed. For this reason, we need to strengthen our undertaking, in other words, Europe's leadership, and make it more consistent and effective from the viewpoint of civil strategy and political undertaking. From this point of view, the action plan constitutes an important step forward, and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament supports it and demands its firm implementation.
At the same time, we wonder whether the objectives stated in the plan also require the identification of ad hoc measures and call for thought to be given to extending the aims and reinforcing the tools of the ESDP EUPOL mission. The European Parliament is ready to offer its support to the action of the European Union on all these fronts.
on behalf of the ALDE Group. - Madam President, we are here to deal with the EU plan of action for Afghanistan and Pakistan. The Committee on Foreign Affairs of this Parliament has given me the opportunity to be the rapporteur on a new strategy for Afghanistan.
We need a new strategy - or maybe we just need any strategy at all - on the civilian side because, until now, the EU intervention in that country has not had enough coherence and seems to have had a very limited impact. I am afraid, Mrs Ashton, that I cannot share your initial statement on Afghanistan because it is too generic, too bureaucratic, too unfocused - like the current action plan. I believe Parliament must contribute to making this strategy stronger and more coherent.
I am putting together all the necessary bits of information. First of all, I have to say that it is turning out to be very difficult to get even the most basic data on how much was spent by the EU in Afghanistan after the 2001 occupation, where the EU aid arrived and how much of it can be accounted for. We know that almost EUR 1 billion is spent every year there, which is a big sum. The Afghan GDP is just EUR 6.9 billion. Our civilian aid therefore amounts to more than 20 percent of the yearly Afghan GDP, a figure that has the potential to reverse the destiny of the country if properly used.
Secondly, my attempt to draw a new strategy for Afghanistan will start with an effort to identify what has been, and what should be, the EU interest in the area. I will focus part of my report on the elimination of the opium poppy through the alternative development strategy.
on behalf of the Verts/ALE Group. - Madam President, I think there are certain things to be welcomed in the action plan but, as colleagues have correctly pointed out, there are a number of questions there that have not been answered.
I think that, when we are looking at this, we are always looking at it from the point of view of the problem that we have and sometimes tend to underestimate the daily reality for people in both Afghanistan and Pakistan of the many deaths, the targeted killings of the Hazara population, for example, in parts of Pakistan, the attacks on girls' schools, on the police and so many others.
The Afghan police were described to us recently as basically cannon fodder for the Taliban. I think many of us are still wondering, really, what it was that we ever thought we would achieve by going in. In terms of the international response, I welcome hearing the Commissioner talking about kick-starting cooperation and particularly mentioning India. The regional approach is important, and I look forward to hearing how we are going to deal with other areas of real tension, such as Kashmir, which the Afghan Ambassador told us the other day really provides a problem for everything that people try to do in the region.
We also need, in Pakistan particularly, to be looking at what effective support we are offering in terms of the many thousands of displaced people, and learn from our lack of engagement with those who were displaced to the borders of Pakistan and Afghanistan in the past that a vacuum will be filled. Therefore, we really need to be paying attention to education and meeting the needs of the population who are also looking after those displaced people.
on behalf of the ECR Group. - Madam President, we cannot afford to let the NATO-ISAF military mission in Afghanistan fail. With sufficient political will, the right military equipment and more troop numbers on the ground from all the Member States, NATO can defeat the Taliban and, of course, this must be coupled to a hearts-and-minds campaign as well. But next door, Pakistan is potentially a catastrophe in the making - a nuclear arms state plagued by Islamist radicalisation, corruption and feeble leadership, which, nevertheless, we have to help for strategic reasons.
But, for instance, elements of the Pakistani ISA have long been suspected of granting tacit support to the Afghan Taliban and are only now reluctantly realising the domestic dangers of such an approach. The threat posed by Pakistan, particularly by harbouring terrorists, to India over Kashmir also poses a grave threat to the whole region.
If Pakistan is to continue to receive military aid from EU countries for counter-insurgency operations against terrorist jihadis, and also EU economic assistance, it must give cast-iron guarantees that such aid will not be diverted to strengthening its conventional forces on the Indian border.
Finally, the instability of Pakistan and Afghanistan contrasts greatly with the stability and moderation of our democratic ally and partner, India, which deserves the EU's full backing.
Madam President, Madam Vice-President designate, my group has never supported the strategy of the previous President of the United States, Mr Bush, in relation to Afghanistan. We never supported it and time has proved us right.
Afghanistan currently has a corrupt, illegitimate government, there are innocent victims and the situation of women has not changed at all. It would therefore have been logical to change strategies, and we regret that President Obama has opted for a military solution, and intends to deploy an additional 30 000 troops. I believe that the European Union should not follow this line of action, because there is a real risk of creating a new Vietnam in the 21st century in Afghanistan.
In Afghanistan, history has demonstrated that there can be no military solution. Cooperation must be increased and all efforts to find a diplomatic solution must be intensified. In the conflict zone itself and in geostrategic terms, we must opt for respect for international law through internal solutions in Afghanistan.
on behalf of the EFD Group. - Madam President, I had the pleasure a few weeks ago of meeting some of the UK returning forces from Afghanistan and I heard the same story over and over again that they were ill-equipped. Yet the UK pays GBP 45 million a day into this corrupt institution. Some of that money could be better spent in arming our forces in Afghanistan, forces that actually train the Afghan police force, etc.
It is quite right, as some of you have said; this is an important area in the world and an important area that we may need to make progress in.
My problem is with the lack of experience of our High Representative for Foreign Affairs, Cathy pass-the-bucket Ashton, with more than a few roubles in it, no doubt. We need someone more experienced. She has not had any Foreign Office experience; she has not been a foreign secretary and I do not think she even had a part-time job in a travel agents'. Come on! This is a delicate job; a job that needs to change things for the better and she is simply not experienced enough.
Madam President, at first sight, the Council's conclusions about Afghanistan appear to be a welcome contrast to the belligerent attitude of the United States and the United Kingdom. When looked at more closely, it is actually a mixture of naivety and complicity in their methods. The Council is thoroughly naive in trying to plant the delicate flower of Western democracy in the inhospitable soil of Afghan tribalism. The vertical divisions in society and the domination of tribal loyalties over personal judgment would make that impossible. It wants to remove corruption but simply does not understand that the bureaucratic model of objective judgment and financial and resource decisions would not stand a chance of being respected. This is not because Afghans are endemically dishonest but because Afghan tribal society sees looking after one's own family and tribe as a self-evident virtue.
The Council would like to counter the production of opium poppies. However, removing the Taliban from government was not the best way of reducing that production. The Taliban government reduced it by 90% but, since the invasion of Afghanistan, Afghanistan is again the world's leading opium producer. The report says 'Insecurity in Afghanistan cannot be addressed by military means alone'. That can only mean that military action has a legitimate part to play. In my view, it does not. We have had three failed wars against Afghanistan in the 19th and early 20th centuries; we really ought to have learnt our lesson.
The Taliban oppresses women, has contempt for democracy and is killing British soldiers: it is a thoroughly unpleasant organisation. But we could stop it from killing British and allied soldiers tomorrow by removing our troops. It is a murderous, pointless war that simply cannot be won.
(ES) Madam President, the international community, and not just the United States, has a problem in Afghanistan. President Obama has taken three months to establish a global strategy in response to General McChrystal's alarming report.
It is well known that that new strategy involves short-term reinforcement of military presence, withdrawal in 2011, progressive transferral of aspects of security to the Afghan forces, better coordination between civilian and military efforts and concentration on large cities.
Now, Mrs Ashton, the great challenge is to articulate and identify a European response, mainly at the London Conference. In your statement, you referred to two key words. You said that our response must be coordinated with other international bodies and we support coordination with the United Nations. You also said that our response must be coherent.
I have two comments in this respect, Mrs Ashton. In 2005, I had the privilege to lead a Parliament electoral observation mission and I had the opportunity to meet the head of the International Security Assistance Force (ISAF), Lieutenant-General Graziano, whose tour of duty in the United Nations Interim Force in Lebanon (UNIFIL) is coming to an end. The 44 countries in ISAF today (28 of them NATO countries) constitute a heterogeneous force that is not providing an effective response in the current fight against insurgents.
The second vital aspect, Mrs Ashton, is that a war cannot be won - and there is currently a war in progress in Afghanistan - without having the civilian population on our side, on the side of the international coalition. I believe, Mrs Ashton, that one of the European Union's main objectives should be to concentrate our efforts, which involve EUR 1 billion of the European Union's money, on ensuring that the civilian population is on our side.
Madam President, let me start today by remembering Lance Corporal Adam Drane, 23, of the Royal Anglian Regiment, from Bury St Edmunds in my constituency, who died in Helmand province on 7 December, the 100th member of the British armed forces to be killed this year.
Our thoughts should be with Adam's family and all those families, European, Afghan and Pakistani, who have suffered such loss.
In the face of such sacrifice, we in this House have our own duty to ensure that we do all we can to promote peace and prosperity for Afghanistan. If we are to take seriously the new Lisbon changes and a proper common EU foreign policy, there is no more urgent place to prove ourselves than in the sands of Afghanistan, first to ensure proper alignment of individual Member States' activities behind this new strategy and, second, to welcome High Representative Ashton's commitment today to have a formidable new double-hatted representative in place in Afghanistan very early in the New Year. This is both a litmus test of more efficient EU working under the treaty and a marker of our future resolve for Afghanistan.
Finally, allied to this, Member States must ensure that EUPOL recruits the 400 officers promised; this is absolutely necessary to ensure Afghanistan's own law-enforcement services can do their job properly.
(FR) Madam President, I should like to make it clear straight away that I totally disapprove of the remarks that Mrs Sinclaire has just made against Mrs Ashton.
Madam President, one in four children does not reach the age of five in Afghanistan, a country marked by social and health deficits, to which democratic and, above all, security deficits can be added. The likelihood of a confrontation with Pakistan provides an incentive for the Taliban to mobilise and highlights the need to address Afghanistan's problems from a regional perspective. We should add to that the fact that the inability to overcome the situation by military means alone predestines the European Union, with its extensive range of tools, to play a special role.
NATO, which is primarily responsible for the military aspect, is reaching its limits in the face of the Afghan challenge. The European Union's humanitarian action, its cooperation and development instruments and its more highly effective diplomacy are certainly not a guarantee of success, but deprived of this support, NATO's action is doomed to failure.
A new combination of all these elements will - it must be hoped - result in a more promising outlook for Afghan citizens. Although the European Union's responsibility in the current situation is great, that of Afghanistan, which is still too corrupt, divided and disorganised, is overwhelming.
Let us not forget that the partnership offered to Afghanistan can only succeed if a sufficient number of citizens support the reconstruction of their country. Although this is a huge task, it is not a reason to sit back and leave countries prey to all manner of fundamentalists.
(FR) Madam President, yes, we will have to emerge from the Afghan trap into which we fell because of the policy pursued by George Bush. However, the question is not when, but how, we pull out of Afghanistan.
If the countless mistakes made by the international community are not called into question, we are in danger of completely losing the confidence and support of the Afghan population, for the benefit of the Taliban. The militarisation of humanitarian aid and development aid must stop because it is creating confusion in people's minds and discrediting the NGOs.
We must rely more heavily on the emerging civil society and on the Afghan reformists. Why is Europe in Afghanistan? Because the United States said so, or to deliver that country from obscurantism and violence? We need to strengthen the most effective Afghan structures, to prioritise investment in public services - education, health and transport - and to support good governance of local powers, since the culture of these countries requires us to reflect on the relevance of the nation state. Europe should, for instance, support Habiba Sarabi, the governor of Bamiyan Province. Her appointment is a first in the history of this country where, you will recall, we went in 2001 to help the female population.
Madam President, to read the EU action plan for Afghanistan and Pakistan, you would imagine that the whole situation depended on what the EU does.
I believe the European Union could make a useful, practical contribution, but this needs to be set in the context of the wider, international effort and it should be focused on some specific activities where EU involvement might add real value. It is too serious for EU posturing. In a document of over a dozen pages, I found only four brief references to the United States and, more significantly perhaps, only one to NATO, and it is after all the NATO ISAF mission which is central to the success of all endeavours.
Without security and stability, it is not possible to ensure good governance or any meaningful programme of reconstruction and development.
On the civil side, European countries and the EU itself have pumped EUR 8 billion into Afghanistan since 2001, but this huge sum seems to have made little difference; do we have any idea how much of it has gone astray?
There needs to be a comprehensive international plan for Afghanistan and Pakistan, but I have yet to see where the EU contribution fits into this wider, international commitment.
(DE) Madam President, today, after eight years, we all essentially know that the previous Afghanistan strategy based on military force has failed. The imbalance between military operations, on the one hand, and the insufficient resources for civil purposes, on the other, is directly preventing any improvement in the living conditions in Afghanistan.
Thus, the most important message from the Confederal Group of the European United Left - Nordic Green Left is that we need a radical change of strategy. We need a radical change of strategy away from the military and, above all, towards a more people-centred strategy. Forty percent of Afghans are unemployed and more than half of them live in utter poverty without any health care or adequate education. The focus must be placed on the social issue, and that is what I expect from the Council, the Commission and all the actors involved here.
This, of course, includes increasing good governance, strengthening agriculture and integrating former Taliban fighters. However, I say this to you most sincerely: if we only go half way to doing this and once again rely on military force, we will squander our chances. Time is running out!
(FR) Madam President, I believe that we must try to come up with some simple ideas with regard to these very complicated matters.
My first question is simple: Why did we go to Afghanistan? We went to Afghanistan with one objective: to dismantle the al-Qaeda training camps, the support base of international terrorism, which were threatening us and threatening stability in the region. Today, those camps no longer exist.
My second observation is that, unfortunately, whether we like it or not, troops from the West deployed in Afghanistan are increasingly being regarded as occupation forces and no longer as friendly forces. This is a major, everyday problem that we must bear in mind. I invite those who tell you otherwise to go and see what is going on in that country.
The third point is that the security situation has significantly deteriorated. In 2004, it was possible to walk around Kabul. Today, Kabul is a huge entrenched camp. Therefore, in failing to learn lessons from an operational failure on the ground and, ultimately, in applying only old methods, we are heading for a repeat of such failures.
What are the consequences of all this? I believe, in fact, that it must be recognised that we have dismantled al-Qaeda - that is a genuine finding - and that we must pull out. Can we pull out straight away, today? No, because if we pulled out, it would undoubtedly cause chaos, and would perhaps lead to the return of those camps that we are combating. Our withdrawal must therefore come with some conditions attached.
Firstly, as everyone says, we must hand over the keys to the Afghans themselves; we must ensure that the conflict is an Afghan conflict. Secondly, a dialogue must be established with all the insurgents, and note that I did not say 'with the Taliban', because the word 'Taliban' is very restrictive. Thirdly, a social level must be accepted that is not perfect. Let us not think that our European criteria are criteria that should be adapted to Afghanistan. We must accept that.
Madam President, it is always more difficult to conclude a military operation than it is to start it, and in order to be able to conclude it, we must keep in mind the initial objective, which was to ensure that the al-Qaeda camps were dismantled. This has been done today.
(PT) The Council says that the situation in Afghanistan and Pakistan has a direct impact on Europe. That, in fact, is the principal message that we have to be able to put across honestly and courageously to Europe's citizens. In that respect, I welcome the EU's new action plan for Afghanistan and Pakistan, which includes investing in a huge programme of capacity building at all levels in the Afghan administration.
Effectively implementing this action plan, as a means of unifying European efforts in Afghanistan, is the only way to contribute to the state building that is necessary to put an end to the war and to underdevelopment. Europe cannot abandon the Afghans, and it is not there because the Americans have so decided. The international military and civilian presence will continue to be needed there for many years to come.
To conclude, I strongly condemn the French Government's decision to forcibly repatriate Afghans who have fled the war in their country.
(DE) Madam President, if there is one thing that we really do not need in the bitter reality being experienced in Afghanistan, it is pretentious speeches. I am looking in your direction, Baroness Ashton, when I say that. You talked about the Member States being committed to the police training mission EUPOL. Is that really the case? If so, how can it be that we still do not even have the 400 police officers in place? That is a mixture of disingenuousness and absurdity. Are we being honest in what we say?
As far back as two years ago it was stated in the European Security Review that the low number of police instructors calls into question the reality of Europe's commitment. Why are we not financing the trained police officers to prevent them from joining the warlords or the Taliban? It would not cost much and it would be very efficient. I have the impression, Baroness Ashton, that Europe is full of high-sounding talk, but it is shameful how small and inadequate its actions are.
(DE) Madam President, the heading chosen here of a 'new action plan for Afghanistan and Pakistan' is an appropriate one. However, what has been presented here seems to me to be more like two separate action plans presented one after the other.
I essentially support what has been said about both countries. In Afghanistan, I hope that we have learnt from the mistakes of the past and that we will adapt our policies and structures accordingly. As regards Pakistan, I am pleased that the new policy is seen as a follow-up to my election observation report. In the countries in which we have carried out election observation missions, I believe that it is only right that we incorporate the recommendations into our specific policies towards those countries.
In the response to this debate from the Council and the Commission, I would like the joint strategy for these two countries to be explained more clearly, as we have to acknowledge, for example, that we have a thousand kilometre border in this region that cannot be controlled properly on either side, while the policies that we pursue on one side of this border will have direct effects on the other side. Therefore, what structures do we actually want to set up? How do we want to establish the dialogue between the Afghan and the Pakistani Governments? How can we ensure that our policies are accepted by the local people there? These are questions to which we still need answers, and I hope that we will get them.
Madam President, the plan of action on Afghanistan and Pakistan adopted last October is, in itself, a good document. Its aim is to create the conditions for returning responsibility from the international community, including the EU, to the Afghan state, with the former in a support role. The same is envisaged by the US in the security sector. It is hoped that the additional 30 000 US troops will create a situation in which responsibility could be handed over to the Afghan forces by 2011 when the US withdrawal will commence.
Even if both the EU and the US have similar aims, namely creating the conditions for the Afghan state to take responsibility for its own affairs, the timeframe for achieving those aims is inevitably different. Adequate security will have to be achieved by 2011, while state building will inevitably take longer.
The question, then, is: supposing adequate security is either not achieved by 2011 or deteriorates again after the US pull-out, will the EU, already involved in state building, be ready to take over the task of providing security too? I think not - and then we have a problem.
(ES) Madam President, I am delighted that the Swedish Presidency has strengthened the European Union's commitment to stability and development in Afghanistan through the action plan. I would, of course, like to know more about funding for this plan as far as Afghanistan is concerned.
Another very important moment for Afghanistan will be the London Conference in January. At that conference, we will hear about the specific pledges made by the European Union and its Member States. We should also hear from the new Afghan Government about the many commitments it must make in areas such as combating corruption and drug trafficking. I am rather alarmed at reports in today's press of the speech given yesterday by President Karzai on the corruption issue.
Ladies and gentlemen, President Obama's decision to increase his military contingent by 30 000 troops is very recent. In short, Afghanistan is at a crucial stage and the United States and Europe must work in a very coordinated manner.
What is at stake in Afghanistan is not only the prosperity and freedom of Afghans, but also the stability of the region, including such an important country as Pakistan. Our own security is also at stake, given the continuing threat posed by al-Qaeda, as has already been said.
The credibility of NATO and of what we call the West also depends to a large extent on the results in Afghanistan. We cannot fail. In order to succeed, though, as has also been said, we need the support of our own citizens. This support is conditional on transparency and clarity. We must explain that our compatriots in Afghanistan are in serious danger, but we must also stress the importance of the mission there and that failure cannot be an option. As I have said, many important factors are at stake.
(DE) Madam President, an Afghan friend once said to me that it is a good thing that the West invaded Afghanistan, but remember that, in Afghan history, anyone who stayed longer than a year became an occupier, even if they previously went there as liberators. That was in 2001. We are now in 2009 and exactly that has happened.
The Taliban governs de facto 80% of the country and the US military leadership as well as the European defence ministers are saying that this war cannot be won by military means. What, then, is the goal? A country that we do not have under control cannot be turned into a democracy and whatever else from the centre if that country has never had a centralised form of government. In other words, would it not make sense to concentrate on al-Qaeda and terrorism and then get out of there? These questions need to be answered.
We also need answers to the questions that were, quite rightly, raised by Mr Van Orden in connection with the integration of this action plan with the general strategic goal, the London Conference, President Obama's Afghanistan plan and so on. Are these things consistent with each other? It is therefore very right and necessary to have a combined approach to Afghanistan and Pakistan here, and also to include what was ultimately said in connection with India.
Most importantly, we need to keep an eye on internal developments. When foreign military pressure leaves a country having trained soldiers and police officers who have no goal of their own, I have never known these soldiers and police officers to then leave behind the ideology of the civil war, which does indeed have a goal. It always wins! History shows this, too, and therefore I am deeply concerned that what we are doing here may lack continuity. We really should consider what sort of plan would enable us to get our troops out in a reasonable manner and, at the same time, to put an end to terrorism.
(IT) Madam President, ladies and gentlemen, the security situation in Afghanistan recently became much worse due to the lack of full control on the ground. Vast areas of the country are governed by tribal rule and no longer, therefore, by national law. The sense of insecurity has also spread to the main cities, despite the ongoing commitment and monitoring action of the ISAF forces.
Since the fight against terrorism is closely connected to activities carried out on the ground, it is clear that the United States, allied countries and NATO cannot withdraw. Our continued presence and the achievement of success in Afghanistan depend greatly on a political and military approach that is shared at international level and aimed at a regional approach on the ground within both Afghanistan and Pakistan.
In this sense, the new European Union action plan represents a significant step in the strengthening of security and in the delicate process of capacity building where democratic institutions, human rights and socio-economic development within the region are concerned.
(PL) Madam President, I think the European Union action plan is going in the right direction, because our assistance must concern two areas. The first is an improvement in security. The second is an improvement in the conditions under which people live. It can be said that progress in the first area - concerning security - will have a beneficial effect on the conditions under which people live, while progress in the second area - concerning an improvement in the conditions under which people live - will foster an improvement in security.
I think, however, that we should continually ask about the effectiveness of our assistance. In my opinion, it could be much more effective if we could count on support from the states which surround Central Asia. I would especially like to encourage the European Union, Mrs Ashton and Mrs Malmström to make contact with Russia and Tajikistan, because these are countries which could be very helpful, especially concerning logistics and the transportation of supplies for the population.
Madam President, today, terrorist bombings are a daily occurrence in both Afghanistan and Pakistan. Schools, shopping centres, town centres and even military headquarters are under attack.
The Pakistani military is successfully pushing back infiltrators into Pakistan from Afghanistan, but I have to ask myself: from where are these terrorists continuing to get their weapons? It is far too simplistic to argue that it is a Pakistani internal issue in itself. It is much more complex than that.
Minister Malmström, quite rightly, raised the issue of regional cooperation. Through our new foreign affairs role, High Representative, will we be speaking to Pakistan's neighbours to encourage them to do all that they can to help Pakistan through this difficult time?
It is also quite right that, whilst mutual mistrust exists between Pakistan and India - and I am a great proponent of bringing these two countries together - there is very little progress that we will make. As long as the core issue of Kashmir is not dealt with, I am afraid that we will not make a huge amount of progress.
(SL) In my opinion, the action plan for Afghanistan will only make sense if it underlines our European policy, that is, the European approach to Afghanistan. We are already deeply involved there and we cannot just go along with the decisions of our major allies, surprising us as they do with some of their strategic decisions.
What I think is important about this action plan is that it clearly gives priority to civilian initiatives. We should bury the ideas of a military victory once and for all. We cannot win in a territory whose population considers all of us who are there to help as occupiers and the Taliban as so-called freedom fighters.
I should like to join those of you who have stressed the need for a regional solution and the need for greater involvement of the countries in the region which border Afghanistan. They have the greater confidence of the people.
(FR) Madam President, much has been said about the action plan on Afghanistan. Speaking for myself, I regret that the presentations given to us today did not place slightly more emphasis on the link between the EUPOL mission and the NATO mission in Afghanistan. This is a mission that we must carry out. The quantitative and qualitative problems that it is encountering are mainly due to the link with NATO and, in order to be effective, we must solve them as quickly as possible. I would have liked more to have been said about this.
My question concerns Pakistan, the chronic instability of which is, as we all know, a factor in the crisis for the entire region and for Afghanistan, too. I see, in the action plan, that cooperation with Pakistan is envisaged in the areas of counter-terrorism and security. In that country there is, as we know, a significant ideological and sometimes structural and organisational connection between radical Islamic movements that operate in Kashmir and at the Afghan border. I wanted to be sure that the methods, the nature and the timeframe of the assistance that we envisage are gauged properly, in order to prevent this connection from having extremely adverse and harmful effects.
(RO) For well over eight years, our countries have been wasting human lives, energy and huge financial resources in a country ravaged by war where two empires, the British and Soviet empires, had already been bogged down. Unfortunately, the political and military reinforcement of the Taliban's influence, the poverty devastating this country, the status of women, the opium trade and widespread corruption are all facts of life which highlight the failure of the operations currently being conducted in Afghanistan.
I believe that the European Union's strategy must counter the growing prospect of chaos and violence through strengthening the military presence and making it more effective, as well as through stepping up the efforts for reconstruction, development and democratisation in Afghanistan. Increased development assistance in Afghanistan basically means an investment in our own security. This is why we must make every endeavour to keep this failed state afloat and guarantee its citizens a minimum level of physical and material security.
(PL) Mr President, the situation in Afghanistan is, today, the most important problem facing international institutions and, now that the Treaty of Lisbon has come into force, the European Union in particular. This challenge cannot be met without three elements in our strategy: firstly, the success of a very ambitious, two-year military mission, which must end in defeat of al-Qaeda and reception of part of the Taliban leadership to the government side. Secondly, stability in Pakistan and the entire region, including India - this is a second, key challenge - and thirdly, the need to build civil society. Thirty years of war is a huge problem. It is an uneducated society - over 90% of the people cannot read. In relation to this, a huge amount of social assistance is needed in order to build a state of law, good governance and social care.
I want to say that, today, the number of children attending school in Afghanistan has risen from 700 000 to 7 000 000, and in relation to this, one of the key matters facing Mrs Ashton is, in particular, the need for effective financial aid to build civil society in Afghanistan.
(DE) Mr President, perhaps you would allow me, as a member of the Iran Delegation, to just make one brief comment. A while ago, the European Parliament in Brussels held a debate with the Iranian ambassador in Brussels. When asked why the number of death sentences in Iran had quadrupled since the Iranian President took office, he put it down to the increase in the drugs trade in the border region between Iran and Afghanistan. I wanted to mention this statement to you in order that, alongside corruption, this problem might also be given adequate consideration in the action plan.
Mr President, the Council is genuinely grateful for the huge commitment shown by the European Parliament on this issue. I will answer some of your questions.
Mr Kasoulides: the action plan takes the regional perspective as its starting point. It is absolutely central. Enormous emphasis is placed on good governance, combating corruption and the principles of the rule of law, and this is the work that is guiding the EU. In these areas, Afghanistan and Pakistan will need our support for a very, very long time to come. Mr Kasoulides is right in saying that we have not given sufficient attention to the drugs issue. We support the efforts being made, for example, the UNIDOC cooperation and technical assistance. This must continue. Most important of all, of course, is to support the work that the Afghan government is doing to create greater prosperity and good social governance.
To Mr Arlacchi, I would say that we agree that the efforts made to date have not been sufficiently coordinated. That is a problem for the EU, and that is why it is so important for us to have this plan now. The Swedish Presidency has also struggled hard during the autumn to obtain the type of information that you ask about - who is doing what, and how much - and to get an overall view of what is happening. We now have a better picture and we are very much looking forward to your report, which can help us as we move forward with this work, as well as to cooperating with you and the Committee on Foreign Affairs.
I would say to Mr Danjean that EUPOL is a very important element in our cooperation and the most important element for the Afghan Government as regards civil police work. It has emerged that there is very strong leadership in place. The qualities of EUPOL are recognised by all parties - the Afghans, the US and other parties. We have increased the workforce by 280 international personnel. We regret that the Member States have not been able to provide the 400 personnel that we require, and we are currently calling for further contributions because we want the Member States to be involved.
As things stand at present, EUPOL is consolidating its activities into six strategic areas where we believe value can be added: police intelligence, investigating crime, the command structure in the police, links between police and prosecutors, combating corruption and also human rights and equality. These are the Afghan priorities. NATO is now to become involved in police training through its training mission and naturally, we need to intensify our cooperation in this area.
Finally, I would like to say that the action plan is incredibly important in enabling the EU to use its resources in a better, more coordinated way. We must now focus on implementing all these good ideas. We can do this through the regional perspective, through the responsibility taken by the governments of Afghanistan and Pakistan themselves and by focusing on our political priorities, the rule of law, democracy and human rights.
The EU is one partner. A very important partner, but there are other partners in the region, too, and naturally, we must cooperate with them. We are looking forward to the London conference at which we hope President Karzai will present his plans, and we are looking forward to increasing our support after that.
The EU's support is long-term and enduring, and it must be sustainable. That is the signal we must send out. This is going to take time. We have to be realistic. We have an enormous amount of work ahead of us. That is why we need the EU to be committed. We need to send out a signal that we are in it for the long haul - not least for the sake of the women and children, as many Members have mentioned.
Vice-President designate of the Commission. - Mr President, I will just pick up, if I may, a few key points which were raised by honourable Members.
Agreeing with the Presidency on the issues of narcotics, what we have sought to do is develop a comprehensive response which really brings together the rural development aspects of it with social issues and, of course, the rule of law. It is very important to tackle it from all of the different perspectives.
I agree with what honourable Members were saying about the importance of civilian issues. We have actually made significant progress; a number of Members were concerned about that. Just one example: in 2002, we had health care take-up support of around 7% of the population; it is now at 85% in 2009. I can give other examples; that is just one where I think we can absolutely show what we are doing and how effective it has been on the ground. I agree, too, with what was said by Members such as Mrs Lambert about education being absolutely core to what we do in terms of support for children and also of course in terms of training for employment with adults.
The funds: I am pleased to say that actually, these are very well-run funds. They are managed through the UN or through the World Bank and I think honourable Members receive a state of play report. The last one I have here is dated July 2009. For those who have not seen it, we can make sure you receive copies. It demonstrates in very clear terms exactly where the money is going, exactly what it is being spent on and what we hope to achieve by that. But I do agree that we need to be more efficient. There is always room for that. One of the challenges of my role is to bring together what is happening on the ground, to make it more coherent and make it work more effectively. A number of colleagues have mentioned the need to make sure we fulfil the commitments on EUPOL.
It was mentioned that we have to work collaboratively with NATO; I have already had one meeting with the Secretary-General of NATO and I was at the meeting with General McChrystal and Richard Holbrook and with Secretary of State Clinton, to talk about Afghanistan. We are already building up to the London Conference in our dialogue with those important and key partners on the ground.
Of course, what has been said about the regional aspects is extremely important. We do want as part of the action plan to pull together that regional cooperation. There is work going on: very practical work to develop that, particularly rail links and trade cooperation and so on. But I agree absolutely: there is more that we should be doing on that.
The London Conference on 28 January is the next significant milestone and will raise issues of security, governance, and social, economic and regional development - very important issues. Issues that I have identified are education, health, economic development, trade, justice and human rights, all of them issues on which I can say that I have a great deal of experience.
The debate is closed.
Written statements (Rule 149)
The new EU action plan for Afghanistan and Pakistan is designed to implement the EU's strategic ambition to play an even more active imperialist role in Afghanistan and Pakistan and the area as a whole. In Pakistan, it is promoting a free trade agreement which will allow greater penetration of the euro-unifying monopolies in southern Asia. In Afghanistan, it is seeking to stabilise its presence even further, both independently, with the EUPOL policing mission in Afghanistan, and within NATO, with the development of the European Gendarmerie Force. Imperialist infighting for a share of the spoils is hotting up, despite the strategy of cooperation with the USA and NATO. The EU is endeavouring, with a package of money worth EUR 1 billion a year and various 'development programmes', to strengthen the position of European capital in plundering the occupied country and acquiring a springboard for the exploitation of the peoples and wealth in the area as a whole. At the same time, the 'democracy export' policy is trying to expand support for democracy to the imperialist occupying structure. The peoples cannot choose the 'better imperialist'. They must step up their fight against the plans of all the imperialists, in order to shake off the yoke of occupation in Afghanistan and the area as a whole.
The problems affecting Afghanistan and Pakistan are not confined only to these countries. They actually affect us all. The mission launched in Afghanistan must be brought to a conclusion. With this in mind, Romania is openly considering the possibility of increasing its involvement in this country, including reinforcements for training the army and providing medical and institutional support. Romania currently has 1 020 soldiers stationed in Afghanistan whose involvement in guaranteeing peace and stability is unanimously appreciated by our allies. We need to be involved not only on the military front, but also in strengthening the Afghan state's institutions, providing governance at local and regional level, combating corruption and drug trafficking, training police officers and providing technical assistance for agricultural development. In this regard, I would like to mention the announcement made by Catherine Ashton about increasing the funds which the European Commission is allocating for development in Afghanistan. The European Union's actions in Afghanistan and Pakistan must be coordinated. The situations in both countries are closely linked and success in one depends on the other. The European Union must continue its partnership with Pakistan and help this country in its battle against extremism and terrorism, as well as with regard to commercial relations and promoting human rights.
Sufficient international presence must be ensured to help establish basic conditions of peace and security in order to enable the capacity of the country's government to be strengthened, the rule of law to be reinforced, corruption to be combated and human rights respected.
When I speak of government, I am also referring to the subnational level, the level nearer to citizens, and to governance in the broad sense, including all stakeholders in Afghanistan. The country's development and the development of agriculture, infrastructure and the commercial fabric urgently require a climate of peace and stability and, above all, the protection of citizens by combating impunity and the legal insecurity that directly affects them.
Nonetheless, the daily, urgent problems faced by the citizens must not be overlooked. These problems are not limited to security and relate to food, health and education. Afghanistan will survive, and it will do so thanks to the strength and efforts of the Afghan people themselves. We must, however, lend them a hand and, in particular, we must not take it away before time, when they need it the most.
If there is a striking example anywhere in the world of the inability of the EU to adopt an independent position on a problem created by the United States, then it is the current unhappy situation in Afghanistan: a shattered infrastructure, several generations with minimal chances of obtaining an education, mediaeval conditions in terms of gender equality and the global standard for absolute corruption. It is a situation which, together with production of more than 70% of the world's opium output and increased activity from terrorist groups, shows the complete impotence of the occupying power. The well-known examples of injustice, even against elected representatives, together with the unlawful practices of the US administration, have created an unstable environment. The constant references to the lack of respect for human dignity under Soviet occupation are a futile attempt to cover up the current chaos and anarchy. With more than two million refugees in Pakistan and a porous border between the states, there are excellent preconditions for the penetration of armed groups into the southern and eastern parts of the country. The Pashtun tribes have long lived on both sides of the border and it is difficult in the current chaos to find out who comes from where. The EP resolution of 2008 describes this situation accurately but it must be said that the optimistic assertions are out of place. In the current situation, a strengthening of the military presence and further transfers of financial resources and teams of experts is completely nonsensical. The situation has deteriorated markedly over the past year and the optimistic assertions of the European Commission are not based on the current reality in Afghanistan.
It is imperative we take action to improve the situation in Afghanistan. In particular, important measures are: training of police officers, military personnel, people employed in the justice system and teachers, as well as combating the production of and trade in drugs. This will enable stabilisation of the social system in Afghanistan. Undoubtedly, it is also necessary to increase the military and police contingent and redouble efforts in the areas bordering Pakistan, to prevent the flow of arms and drugs between the two countries. It is already worth thinking about the direction in which the Afghan economy should develop in the future, so that the people will be able to give up growing poppies and trading opium. In a word, military and police action should be accompanied by civil measures: support in establishing the structures of an Afghan state and development aid.